DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to apparatus for processing sheet metal coil, classified in C21D9/0018, C21D9/0062.
II. Claims 13-21, drawn to process for operating sheet metal coil processing apparatus, classified in C21D9/00, C21D8/0263.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case instant case the process as claimed can be practiced by another and materially different apparatus that does not comprises a rolling mill or a dedicated stationary docking unit.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: searching different classes/subclasses or electronic resources, or employing different search queries
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Loius T. Isaf on 03/17/2022 a 
provisional election was made without traverse to prosecute the invention of II, claims 13-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13, recites the limitation “moving the autonomous vehicle about a facility to a stationary unit within the facility”. In particular, it is unclear as to what “moving about a facility” means, because the specification gives no direction as to what pattern, direction or defined motion is covered by or encompassed by the recited “moving about”. Therefore, the claim is rendered indefinite since the means and bounds are unascertainable. For prosecution purposes the Examiner interprets “moving the autonomous vehicle about a facility to a stationary unit within the facility” to mean “moving the autonomous vehicle towards a stationary unit within the facility”. Applicant is asked to clarify.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US Patent No. 3,778,221) in view of Zwickel (US Patent No. 9,297,585).
	Regarding claims 13, 19 and 20, Bloom teaches a method for operating a facility for processing (i.e. annealing, see abstract) sheet metal coils (i.e. steel coil C,  see abstract, column 2, lines 1-15, column 3, lines 20-65 and figure 1A for example) the method comprising: receiving at least a sheet metal coil (C, see figure 1A, column 3, lines 20-65 and column 7, line 39-column 4, line 35) on an autonomous vehicle (i.e. coil carrying car 40, see figure 1A and column 3, lines 39-68 and column 7, line 39-column 4, line 35); moving the autonomous vehicle (40, see figure 1A) in the facility towards a stationary unit (i.e. annealing furnace 2,  including a heating section 8, see figure 1A, column 3, lines 20-65 and column 7, line 39-column 4, line 35) within the facility (see figure 1A); docking the autonomous vehicle with the stationary unit (see in figure 1A, the steel coil carrying car is moved or disposed proximate the  heating section 8 or the annealing furnace via the vestibules 4, thus meeting the claimed requirement of the docking the coil carrying car C with the annealing furnace 2/8) while the one or more sheet metal coils remain on the autonomous vehicle; and annealing the sheet metal coil (C , see figure 1A) while the sheet metal coil is still on the autonomous vehicle (i.e. car  annealing furnace, see figure 1A) provides during annealing (see abstract, 3, lines 20-65 and column 7, line 39-column 4, line 35) by a heating element (58, see column 3, lines 55-65, column 5, lines 16-30 and figure 2) while nitrogen is introduced (see column 3, lines 10-14) (note the Examiner interprets one or more to mean at least one of the recites elements); wherein the method comprises during heating to anneal, the steel coil ( C ) remains on the autonomous vehicle (i.e. car 40, see figure 1A). Note the scope of claims 19 and 20 fall within the scope of claim 13 since annealing the coil whiles being held on the autonomous vehicle reads on during annealing (i) sheet metal coils simultaneously on the autonomous vehicle of (claim 19) and (ii)sheet metal coils remain on the autonomous vehicle of (claim 20).  
	Bloom fails to teach an annealing process in which a circulating heated air is used as a heat source for the annealing process. However, Zwickel teaches a process of annealing a rolled steel coil (see Zwickel, abstract) in which heat for annealing is derived from a heated air circulated through the furnace (see Zwickel, abstract, column 6, lines 5-24, column 7, lines 15-35 and figure 20).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Bloom to circulate heated air as the heat energy source for annealing the steel coil annealing as exemplified by Zwickel wherein doing so would amount to a mere substitution of one alternative process for another within the same art that would reasonably yield the expected result of effectively annealing the steel coil without any oxidation in the process of Bloom.
	Regarding claim 17, Bloom in view of Zwickel teaches a method that further comprises generating at least a sheet metal coil at a rolling mill (see Zwickel, abstract and Bloom, abstract);  and wherein receiving the sheet metal coil on an autonomous vehicle (i.e. coil carrying car 40, see Bloom, figure 1A and column 3, lines 39-68 and column 7, line 39-column 4, line 35) includes receiving the sheet metal coil on the autonomous vehicle from a rolling mill (see Bloom, figure 1A  and Zwickel, abstract,. i.e. both Bloom and Zwickel teaches a rolling mill as the source of producing the coils that are annealed).  
	Regarding claim 18, Bloom in view of Zwickel teaches a method that further comprises moving the sheet metal coil to at least one post processing stations (i.e. annealed steel coils are sent to post processing stations to include transformer and electrical devices manufacturing, see Bloom, column 1, lines 60-65) after annealing (also see Bloom, see abstract, figure 1A, column 3, lines 20-65 and column 7, line 39-column 4, line 35).  

Allowable Subject Matter
10.	Claims 14-16 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Bloom and Zwickel either considered individually or as combined fails to teach and/or adequately suggest:
As in any one of claims 14-16, a control system either for identifying a stationary unit as an available stationary unit, from among a plurality of stationary units within the facility or directing a coil laden autonomous vehicle to the identified, available stationary unit dock for docking and to be subjected to annealing and other claimed process elements.
AS in claim 21: a process in which an external dock of the autonomous vehicle 
communicating with an external dock of the stationary unit, and other claimed process elements.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bald (US 4,152,919), Shimao et al. (US 8,257,644) and Iszczukiewicz (US 4079921) are also cited in PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733       
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733